NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0439n.06

                                           No. 08-2174                                FILED
                                                                                   Jun 25, 2009
                          UNITED STATES COURT OF APPEALS                     LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


FRIEDEL M. ACKER,                                        )       ON APPEAL FROM THE
                                                         )       UNITED STATES DISTRICT
       Plaintiff-Appellant,                              )       COURT FOR THE EASTERN
                                                         )       DISTRICT OF MICHIGAN
v.                                                       )
                                                         )                          OPINION
WORKHORSE SALES CORPORATION,                             )
                                                         )
       Defendant-Appellee.                               )
                                                         )
                                                         )
                                                         )



BEFORE:        COLE and ROGERS, Circuit Judges; and BARRETT, District Judge.*

       COLE, Circuit Judge. Plaintiff-Appellant Friedel M. Acker appeals the district court’s

summary judgment in favor of Defendant-Appellee Workhorse Sales Corporation (“Workhorse”)

on Acker’s claim of age discrimination under the Michigan Elliot Larsen Civil Rights Act

(“ELCRA”), Mich. Comp. Laws §§ 37.2201, et seq. Acker also appeals the district court’s denial

of his motion for reconsideration of the court’s grant of summary judgment. Acker alleges that

Workhorse terminated him because of his age in violation of the ELCRA. Workhorse moved for

and the district court granted summary judgment because Acker had failed to put forth any direct

evidence of discrimination and because Acker failed to demonstrate a genuine issue of material fact



       *
        The Honorable Michael R. Barrett, United States District Court for the Southern District
of Ohio, sitting by designation.
No. 08-2174
Acker v. Workhorse Sales Corp.

as to whether Workhorse’s third reduction-in-force was pretext for discrimination. Acker v.

Workhorse Sales Corp., No. 06-cv-14467, Doc. No. 62, at *16-18 (E.D. Mich. Apr. 28, 2008).

Finding no error in its previous decision, the district court subsequently denied Acker’s motion for

reconsideration. Acker v. Workhorse Sales Corp., No. 06-cv-14467, 2008 WL 4104499, at *5 (E.D.

Mich. Sept. 2, 2008).

       This Court reviews a grant of summary judgment de novo. Sullivan v. Or. Ford, Inc., 559
F.3d 594 (6th Cir. 2009) (citing Miller v. Admin. Office of the Courts, 448 F.3d 887, 893 (6th Cir.

2006)). The moving party is entitled to summary judgment “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to any material

fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2); see

also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). We view factual evidence in the

light most favorable to the non-moving party and draw all reasonable inferences in that party’s favor.

See Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 487 (6th Cir. 2006).

       We have carefully reviewed the parties’ briefs, the applicable law, and the district court’s

order granting summary judgment to Workhorse. We agree that no genuine issues of material fact

exist and defendants are entitled to judgment as a matter of law. Because the district court’s decision

is well-reasoned, we find no reason to expand on its analysis. Therefore, we AFFIRM the grant of

summary judgment to Workhorse for the reasons stated in the district court’s opinion.




                                                 -2-